Opinion filed February 8, 2007 















 








 




Opinion filed February 8, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00232-CV 
                                                    __________
 
                          THE WINDS RESTAURANT, INC., Appellant
 
                                                             V.
 
                  PACIFIC
INSURANCE COMPANY, LIMITED, Appellee
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo
  Pinto County, Texas
 
                                                  Trial Court Cause No. C41595
 

 
                                             M
E M O R A N D U M   O P I N I O N
The parties have filed in this court an agreed
motion to dismiss the appeal.  In their
motion, the parties state that they have settled their claims and
cross-claims.  The motion is granted, and
the appeal is dismissed.
 
PER CURIAM
February 8, 2007
Panel
consists of:  Wright, C.J, 
McCall, J., and Strange, J.